Citation Nr: 0821545	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for insomnia to include 
as secondary to the service-connected cervical spine strain.

2. Entitlement to service connection for right carpal tunnel 
syndrome to include as secondary to the service-connected 
cervical spine strain.

3. Entitlement to an initial rating higher than 10 percent 
for a cervical spine strain with disc protrusion at C5-C6.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served in the Navy 
Reserves from February 1999 to February 2003, and she was on 
active duty for training in January and February 2001, when 
she suffered an injury to the cervical spine for which 
service connection has been granted. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

FINDINGS OF FACT

1. Insomnia was not affirmatively shown to have had onset 
during the period of active duty for training; insomnia, 
first documented after active service, is unrelated to an 
injury, disease, or event of active service origin; insomnia 
is not caused or made worse by service-connected cervical 
strain.

2. Right carpal tunnel syndrome was not affirmatively shown 
to have had onset during a period of active duty for 
training; right carpal tunnel syndrome, first documented 
after active service, is unrelated to an injury, disease, or 
event of active service origin; right carpal tunnel syndrome 
is not caused or made worse by service-connected cervical 
strain.

3. The cervical spine disability is manifested by pain and X-
ray findings of degenerative changes and disc protrusion; 
forward flexion of the cervical spine is greater that 30 
degrees; the combined range of motion of the cervical spine 
is greater than 170 degrees; muscle spasm or guarding or 
tenderness resulting in an abnormal spinal contour is not 
shown; there is no objective neurological abnormality; and 
incapacitating episodes having a total duration of at least 2 
weeks but less than four weeks during the past 12 months are 
not shown. 

CONCLUSIONS OF LAW

1. Insomnia was not incurred in or aggravated by active duty 
for training; and insomnia is not proximately due to or the 
result of service-connected cervical spine strain.  
38 U.S.C.A. § § 101(24), 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.310(a) (2007).

2. Right carpal tunnel syndrome was not incurred in or 
aggravated by active duty for training or by inactive duty 
training; and right carpal tunnel syndrome is not proximately 
due to or the result of service-connected cervical spine 
strain.  38 U.S.C.A. §§ 101(24), 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310(a) 
(2007).

3. The criteria for an initial rating higher than 10 percent 
for a cervical spine strain with disc protrusion at C5-C6 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

On the claims of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in September 
2004 and in July 2007.  The veteran was notified of the type 
of evidence needed to substantiate the claims of secondary 
service connection, namely, evidence that the disabilities 
were caused or aggravated by a service-connected disability.  
The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.  
The veteran was asked to submit any evidence that would 
include that in her possession.  The notice included the 
provisions for the degree of disability assignable and for 
the effective date of the claims.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for evidence of a connection 
between service and the current disabilities). 

To the extent that the VCAA notice omitted the provision for 
evidence of a connection between the veteran's service and 
the current disabilities, constituting a content error, the 
error did not affect the essential fairness of the 
adjudication of the claims because a reasonable person could 
be expected to understand from the statement of the case, the 
type of evidence needed to substantiate the claims for direct 
service connection, rebutting the presumption of prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(When a reasonable person could be expected to understand 
from the notice what was needed, an error in the VCAA notice, 
which does not affect the essential fairness of the 
adjudication, is not prejudicial.). 

To the extent that the VCAA notice of the provisions for the 
degree of disability assignable and for the effective date of 
the claims was provided after the initial adjudication, as 
the claims of service connection are denied, no disability 
rating or effective date can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to the content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

On the claim for increase, the RO provided VCAA notice on the 
underlying claim of service connection by letter, dated in 
May 2004.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, No. 05-
876 
(U.S. Vet. App. May 19, 2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained service medical 
records, VA records, and private medical records.  The 
veteran was afforded VA examinations on the claims of service 
connection and on the claim for increase.  As the veteran has 
not identified any additional evidence pertinent to the 
claims, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Records of the Naval Reserve from 1999 to 2003, including the 
service medical records for active duty for training in 
January and February 2001, contain no complaint, finding, 
history, or treatment of insomnia or right carpal tunnel 
syndrome. 

The service medical records for active duty for training do 
show that in January 2001, while on active duty for training, 
the veteran slipped on ice and landed on her back and the 
back of her head.  An X-ray was normal.  The assessment was 
cervical strain.  In February 2001 on follow-up, there were 
no associated neurological symptoms. 

Records of the Naval Reserve and private medical records show 
that in March 2001 the veteran began physical therapy, which 
lasted until May 2001.  A MRI in March 2001 revealed a disc 
protrusion at C5-6.  On evaluation in July 2001, the examiner 
noted that the veteran did not have radicular pain or 
radiculopathy, but she did have some signs of compressive 
median neuropathy, which was worse on the left than the 
right.  It was also noted that the veteran worked as a 
secretary.  On physical examination, the veteran did not 
complain of radiculopathy and there was no evidence of 
neurological deficit.  The impression was cervical strain 
with cervical disc disease at C5-6, which was asymptomatic.  
In April 2001, there was no evidence of radiculopathy. 

In January 2003 the veteran complained of neck pain, which 
interfered with her sleep.  In February 2003, the veteran 
complained that her pain medication kept her from sleeping.  
The assessment was insomnia.  In March 2003, a MRI revealed 
mild spinal stenosis secondary to spondylosis at C5-6 
slightly more prominent on the left side.  In May 2003, the 
veteran presented with complaints of arm pain and numbness in 
the first, second, third fingers.  

On neurological evaluation in May 2003 for complaints of neck 
pain, the physician reported that the veteran had persistent 
neck pain and right arm complaints that were directly related 
to the cervical injury 2 years previously.  

In July 2003, an EMG revealed carpal tunnel on the right.  No 
radicular symptoms were noted.  The veteran was diagnosed 
with mild carpal tunnel syndrome.  

On VA examination in May 2004, the veteran complained of 
constant cervical spine pain and occasional flare-ups, 3 to 4 
times a week and lasting a couple of hours.  She also 
complained of carpal tunnel syndrome on the right wrist with 
occasional symptoms of hand weakness.  On examination, there 
was there was tenderness to palpitation of the upper right 
and left trapezius muscles.  Rotation to the left was to 80 
degrees, and to 75 degrees on the right.  Lateral flexion was 
to 35 degrees on the right and the left, extension was to 40 
degrees and flexion was to 55 degrees.  

X-rays revealed degenerative changes of the C5-6 and possible 
cord decompression.  The diagnosis was degenerative joint 
disease, occasionally mild to moderately symptomatic.  

On VA examination in May 2005, the veteran gave a five year 
history of insomnia, which was treated with medication. The 
veteran indicated that symptoms of carpal tunnel syndrome had 
started a year and a half earlier and that an EMG showed 
carpal tunnel syndrome.  The veteran complained of daily neck 
pain with flare-ups of pain, which interfered with her job 
because she could not get up and stretch once an hour.  As 
for daily activities, she could not reach up high and she 
could not lift more than 20 pounds, but could lift up to 50 
pounds if necessary. 

On examination, forward flexion of the cervical spine was to 
45 degrees, extension was to 45 degrees, rotation was to 80 
degrees, and lateral rotation was to 45 degrees.  On the 
right upper extremity, there was normal range of motion of 
the shoulder, elbow, wrist, and metacarophalangeal joints.  
Neurological examination of the upper extremities was 
entirely normal.  Vibration sense was intact.  Touch, deep 
tendon reflexes, position sense, and muscular strength were 
normal.  X-rays of the cervical spine revealed minor 
degenerative disc disease at C5-6. 

The examiner expressed the opinion that insomnia and carpal 
tunnel syndrome were less likely than not caused by the 
cervical spine disability.  

In a rating decision in May 2005, the RO granted service 
connection for a cervical spine strain with disc protrusion 
at C5-C6, which was incurred while the veteran was on active 
duty for training. 

In August 2007, the veteran testified that a neurosurgeon 
thought her carpal tunnel syndrome was directly related to 
the cervical spine disability because it radiated into her 
arm.  The veteran stated that although she suffered from 
insomnia prior to her neck injury, after the injury her 
insomnia got worse because of the pain in her neck and arm, 
which kept her up at night.  



Veteran Status 

In order to establish entitlement to VA benefits, the 
appellant must demonstrate that she is a "veteran.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Active military, naval or air service includes active duty in 
the Armed Forces and periods of "active duty for training" 
where the veteran was disabled from a disease or injury that 
was incurred in or aggravated in the line of duty. 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

In accordance with 38 U.S.C.A. § 101(2) and (24) and 38 
C.F.R. § 3.1(a) and (d), the appellant qualifies as a 
"veteran" as she has established a service-connected 
disability of the cervical spine from her period of active 
duty for training in January and February 2001.

Where as here, the appellant has established a service- 
connected disability during her period of active duty for 
training, the presumption of soundness applies. 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 
466, 470-71 (1995) (The presumption of soundness applies when 
the appellant served only on active duty for training and has 
established a service-connected disability from that 
period.). 

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by active service, including active duty for training.  38 
U.S.C.A. § 1110. 

A veteran is presumed to have entered service in sound 
condition, except for a condition noted on entrance 
examination, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 C.F.R. § 3.304(b). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
preexisting such active service, was aggravated by active 
service.  This may be accomplished by affirmatively showing 
inception or aggravation during active service. 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

As for secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Insomnia 

In August 2007, the veteran testified that she suffered from 
insomnia prior to her 
neck injury during active duty for training, which raises the 
question of whether insomnia pre-existed the period of active 
duty for training.  Although the veteran is competent to 
describe symptoms of sleep disturbance, insomnia is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
insomnia therefore is medical in nature, that is, not capable 
of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a 
chronic condition, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis on medical condition, 
which is not capable of lay observation. 

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, the veteran's statement alone 
in the absence of competent medical evidence of insomnia 
prior to the veteran's period of active duty for training in 
January and February 2001 does not constitute clear and 
unmistakable evidence that insomnia pre-existed service.  As 
insomnia is not shown by clear and unmistakable evidence to 
have pre-existed service, the presumption of soundness has 
not been rebutted as to insomnia.  Stated differently, the 
veteran is presumed sound as to insomnia when she entered 
active duty for training in January and February 2001. 

On the basis of the service medical records, insomnia was not 
affirmatively shown to have been present during the period of 
active duty for training. Therefore service connection for 
insomnia as directly related to active service is not 
established. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



After service, insomnia was first documented in 2003. The 
absence of documented complaints associated with insomnia 
from the period of active duty for training in January and 
February 2001 to February 2003 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b). 

As for service connection based on the initial documentation 
of insomnia after service under 38 C.F.R. § 3.303(d), where, 
as here, there is a question of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  For this 
reason, there is no competent evidence to substantiate that 
the current insomnia had onset during active service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of whether the service-connected cervical 
spine disability caused the veteran's insomnia, the VA 
examiner in May 2005 expressed the opinion that it was less 
likely than not that insomnia was caused by the cervical 
spine disability.  This medical evidence is uncontroverted.   

On the question of whether the service-connected cervical 
spine disability aggravated the veteran's insomnia, namely, 
was there a permanent increase in the underlying condition as 
contrasted to an increase in symptoms, there is no competent 
medical evidence of aggravation.  And the veteran as a lay 
person is not competent to offer an opinion on whether there 
is a permanent increase in the underlying condition as 
contrasted to an increase in symptoms, which is not capable 
of lay observation.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the preponderance of the evidence is 
against the claim of service connection for insomnia to 
include as secondary to the service-connected disability of 
the cervical spine, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Right Carpal Tunnel Syndrome

The veteran is presumed sound as to right carpal tunnel 
syndrome when she entered active duty for training in January 
and February 2001. 

On the basis of the service medical records, right carpal 
tunnel syndrome was not affirmatively shown to have been 
present during the period of active duty for training.  
Therefore service connection for right carpal tunnel syndrome 
as directly related to active service is not established and 
the veteran does not argue otherwise.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

And as there is no competent evidence during active service 
or since active service that right carpal tunnel syndrome was 
noted or observed during active service, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The veteran does argue that her service-connected disability 
of the cervical spine disability either caused or aggravated 
her carpal tunnel syndrome.

As for service connection based on the initial documentation 
of right carpal tunnel syndrome after service under 38 C.F.R. 
§ 3.303(d), although the veteran is competent to describe 
symptoms of right upper extremity pain and weakness, carpal 
tunnel syndrome is not a condition under case law that has 
been found to be capable of lay observation, and the 
determination as to the presence of carpal tunnel syndrome 
therefore is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition, the evidence must be medical unless it relates to 
a condition as to which, under case law, lay observation is 
competent).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or 
opinion.  38 C.F.R. § 3.159.  As a lay person, the veteran is 
not qualified through education, training, and expertise to 
offer a diagnosis on medical condition, which is not capable 
of lay observation.  For this reason, there is no competent 
evidence to substantiate that the current right carpal tunnel 
syndrome had onset during active duty for training.   
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of whether the service-connected cervical 
spine disability caused or aggravated the veteran's right 
carpal tunnel syndrome, the competent medical evidence in 
favor of the claim consists of the opinion of a private 
physician, who in May 2003, stated that the veteran had 
persistent neck pain and right arm complaints that were 
directly related to an accident occurring 2 years prior.  The 
physician then expressed the opinion that a further work-up 
was indicated to include electrodiagnostic testing to rule 
out radiculopathy or peripheral nerve involvement. 

The evidence against the claim consists of the results of an 
EMG in July 2003 documenting right carpal tunnel syndrome, 
not radiculopathy, and the diagnosis of carpal tunnel 
syndrome.  Also, on VA examination in May 2005, the examiner 
expressed the opinion that the right carpal tunnel syndrome 
was less likely than not caused by the disability of the 
cervical spine. 

With regard to medical opinions, the weight to be attached to 
a medical opinion is within the Board's province as finder of 
fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether 
or not and the extent to which the prior clinical records and 
other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  Factors for assessing the probative 
value of a medical opinion are the person's access to the 
claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In this case, the Board assigns less weight to the favorable 
opinion of the private physician, who related the veteran's 
right arm complaints to the cervical injury incurred in 2001, 
because the physician indicated that a further work-up to 
include electrodiagnostic testing was needed to rule out 
radiculopathy or peripheral nerve involvement.  And the 
subsequent electrodiagnostic testing, an EMG, revealed carpal 
tunnel syndrome, not radiculopathy.  And there is no opinion 
from the physician addressing the current diagnosis of right 
carpal tunnel syndrome.  

In contrast, the VA examiner reviewed the veteran's file and 
after the review of the record, the VA examiner expressed the 
opinion that it was less likely than not that the carpal 
tunnel syndrome was caused by the cervical spine disability.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, Bloom v. West, 12 Vet. App. 
185, 187 (1999), and as the medical opinion against the claim 
was based on a review of the entire record with consideration 
of the diagnosis of carpal tunnel syndrome, the Board finds 
that the opinion of the VA examiner, which opposes rather 
than supports the claim, more probative of the question of 
whether the carpal tunnel syndrome is related to the service-
connected cervical spine disability, and the opinion 
outweighs the favorable opinion.  

As for the veteran's statements and testimony relating her 
carpal tunnel syndrome to the service-connected cervical 
spine disability, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, the 
relationship between the right carpal tunnel syndrome and the 
service-connected disability of the cervical spine. 



On the question of whether the service-connected cervical 
spine disability aggravated the veteran's right carpal tunnel 
syndrome, namely, was there a permanent increase in the 
underlying condition as contrasted to an increase in 
symptoms, there is no competent medical evidence of 
aggravation.  And the veteran as a lay person is not 
competent to offer an opinion on whether there is a permanent 
increase in the underlying condition as contrasted to an 
increase in symptoms, which is not capable of lay 
observation.  

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim of service connection for right carpal 
tunnel syndrome to include as secondary to the service-
connected disability of the cervical spine for the reasons 
articulated, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's disability of the cervical spine with 
degenerative disc changes is rated under either the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a separate rating may be assigned for objective 
neurological abnormality under the appropriate neurological 
diagnostic code.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

Analysis

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5243.  
Under Diagnostic Code 5243, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, degenerative disc changes are rated on the total 
duration of incapacitating episodes over a period of 12 
months.  The criteria for the next higher rating, 20 percent, 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms that required bed rest prescribed by a physician 
and treatment by a physician.

In the absence any evidence of incapacitating episodes of 
degenerative disc changes at any time during the appeal 
period, the criteria for the next higher rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met.

The disability may also be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula, Diagnostic Code 5237, cervical 
strain, the criteria for the next higher rating, 20 percent, 
are forward flexion of the cervical spine greater than 15 
degrees, but not greater that 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

On examination in May 2004, range of motion of the cervical 
spine was rotation to 80 degrees on the left and to 75 
degrees on the right, lateral flexion was to 33 degrees on 
the right and the left, extension was to 40 degrees, and 
forward flexion was to 55 degrees.  In May 2005, forward 
flexion of the cervical spine was to 45 degrees, extension 
was to 45 degrees, rotation was to 80 degrees, and lateral 
rotation was to 45 degrees.  Weakness or fatigue and spasm or 
abnormal gait was not noted.  While the VA examiner in May 
2005 expressed the opinion that the disability had worsened, 
forward flexion in the range of 45 to 55 degrees does not 
more nearly approximate or equate to forward flexion of the 
cervical spine of not greater that 30 degrees, which are the 
criteria for the next higher rating.  Also the combined range 
of motion of 320 degrees on VA examination in 2004 
(80+75+35+35+40+55) does not more nearly approximate or 
equate to a combined range of motion of the cervical spine 
not greater than 170 degrees, which is the criteria for the 
next higher rating.  Also the combined range of motion of 210 
degrees on VA examination in 2005 (45+45+80+45: only a single 
measurement was given for right and left rotation or lateral 
flexion) does not more nearly approximate or equate to a 
combined range of motion of the cervical spine not greater 
than 170 degrees, which is the criteria for the next higher 
rating.  And there was no evidence of muscle spasm or 
guarding severe enough to result in abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis of 
the cervical spine. 

Although a separate rating for objective neurologic 
abnormalities may be assigned, the record does not document 
any adverse neurological function although the veteran has 
complained of radicular symptoms in the right arm.  For this 
reason, a separate compensable rating for objective 
neurological abnormalities is not warranted. 



On the evidence of the record, the preponderance of the 
evidence is against an initial rating higher than 10 percent 
for a cervical spine strain with disc protrusion at the C5-C6 
under either Diagnostic Codes 5237 or 5243, applying 38 
C.F.R. §§ 4.40, 4.45, and 4.59, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating 

As neither the claimant nor the evidence of record suggests 
that the schedular rating may be inadequate, the Board does 
not reach the question of whether referral for an 
extraschedular rating is warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008). 


ORDER

Service connection for insomnia to include as secondary to 
the service-connected cervical spine strain is denied.

Service connection for right carpal tunnel syndrome to 
include as secondary to the service-connected cervical spine 
strain is denied.

An initial rating higher than 10 percent for a cervical spine 
strain with disc protrusion at the C5-C6 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


